ACCEPTED
                                                                                         01-15-00017-CV
                                                                               FIRST COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                   1/14/2015 12:52:49 PM
                                                                                     CHRISTOPHER PRINE
                                                                                                  CLERK

                               NO. 01-15-00017-CV

                              In the Court of Appeals            FILED IN
                        First District of Texas at Houston 1st COURT OF APPEALS
                                                               HOUSTON, TEXAS
                    ___________________________________1/14/2015 12:52:49 PM
                                                                 CHRISTOPHER A. PRINE
                        In re M.D. Mark, Inc.            Clerk
__________________________________________________________________
                            ____________

                     Petition for Writ of Mandamus
                         th
                190 District Court Harris County, Texas
                   Trial Court Cause No. 2014-34393
__________________________________________________________________

    RELATOR’S MOTION TO DISMISS PETITION FOR WRIT OF
                           MANDAMUS
__________________________________________________________________

TO THE HONORABLE COURT OF APPEALS:

      M.D. MARK, INC., Relator asks the Court to dismiss this Relator’s Petition

for Writ of Mandamus.


      1.     On January 8, 2015, Relator filed its Petition for Writ of Mandamus

challenging the trial court’s order denying the motion to appear pro hac vice of

Dan Bonifazi.


      2.     On January 13, 2015, the trial court held a status conference and with

no objection from the real parties in interest signed an order granting the motion to

appear pro hac vice.




                                          1
      3.     Relator does not want to proceed with the Petition for Writ of

Mandamus and requests that the petition be dismissed with all costs assessed

against the party incurring the same.


                                        Respectfully submitted,

                                        DUNN, NEAL & GERGER, L.L.P.

                                        By: __/s/ James A. Dunn____________
                                              James A. Dunn
                                              Texas Bar No. 06244800
                                              3006 Brazos Street
                                              Houston, Texas 77006
                                              Tel.: (713) 403-7405
                                              Fax.: (713) 960- 0204
                                              Email: jdunn@dnglegal.com
                                              Attorney for Relator

                      CERTIFICATE OF CONFERENCE

      I certify that on January 13, 2015, the issue of the dismissal of the petition
for writ of mandamus was discussed with counsel for the real parties in interest,
Thomas Lillard, who indicated he was not opposed.

                                        ___/s/ James A. Dunn _______________
                                          James A. Dunn

                          CERTIFICATE OF SERVICE

      I certify that on January 14, 2015, I served a copy of this instrument to
Thomas F. Lillard, counsel for Defendants, via the electronic service manager in
accordance with the Texas Rules of Civil Procedure.


                                               ___/s/ James A. Dunn ____________
                                               James A. Dunn


                                           2